Case: 15-10462      Document: 00513555750         Page: 1    Date Filed: 06/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10462
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 21, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

TOMMY PINA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:14-CR-142-1


Before JONES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Tommy Pina raises
arguments that are foreclosed by United States v. Alcantar, 733 F.3d 143, 145-
46 (5th Cir. 2013), and United States v. Trejo, 610 F.3d 308, 312-13 (5th Cir.
2010). In Alcantar, we rejected the argument that Nat’l Fed’n of Indep. Bus.
v. Sebelius, 132 S. Ct. 2566 (2012), affected our prior jurisprudence rejecting
challenges to the constitutionality of 18 U.S.C. § 922(g)(1). 733 F.3d at 146. In


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10462    Document: 00513555750     Page: 2    Date Filed: 06/21/2016


                                 No. 15-10462

Trejo, we applied the plain error standard to a factual sufficiency claim that
was raised for the first time in this court. 610 F.3d at 313.
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, its alternative motion for extension of time is DENIED, and the
judgment of the district court is AFFIRMED.




                                       2